

117 S2707 IS: Livestock Disaster Relief Act
U.S. Senate
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2707IN THE SENATE OF THE UNITED STATESAugust 10, 2021Mr. Hoeven (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Agricultural Act of 2014 to improve a program that provides livestock disaster assistance, and for other purposes1.Short titleThis Act may be cited as the Livestock Disaster Relief Act.2.Supplemental agricultural disaster assistance(a)DefinitionsSection 1501(a)(4)(A) of the Agricultural Act of 2014 (7 U.S.C. 9081(a)(4)(A)) is amended by inserting and unweaned cattle after dairy cattle.(b)Livestock forage disaster programSection 1501(c)(3) of the Agricultural Act of 2014 (7 U.S.C. 9081(c)(3)) is amended—(1)in subparagraph (C)(iii)(I)—(A)in item (aa), by striking or at the end;(B)in item (bb), by striking by at the end and inserting or; and(C)by adding at the end the following:(cc)the national average corn price per bushel for the 3-month period immediately preceding that March 1; by; and(2)in subparagraph (D)(ii)(II)—(A)in item (aa), by striking 3 and inserting 4;(B)in item (bb), by striking 4 monthly and inserting 6 monthly; and(C)in item (cc), by striking an amount equal to and all that follows through the period at the end and inserting the following: “an amount equal to—(AA)in the case of a county with a normal grazing period of not less than 8 months, 8 monthly payments using the monthly payment rate determined under subparagraph (B); or(BB)in the case of a county with a normal grazing period of less than 8 months, 1 monthly payment for each month of the normal grazing period for that county, using the monthly payment rate determined under that subparagraph..(c)Emergency Assistance for Livestock, Honey Bees, and Farm-Raised FishSection 1501(d) of the Agricultural Act of 2014 (7 U.S.C. 9081(d)) is amended—(1)in paragraph (1)—(A)by inserting (including drought) after adverse weather; and(B)by striking , that are not covered under subsection (b) or (c); and(2)in paragraph (2), by inserting (including transportation costs) after shortages.